         Case 3:16-cv-01494-SB         Document 228        Filed 03/25/21     Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



DR. ERIK NATKIN, DO PC, a Utah                        Case No. 3:16-cv-1494-SB
corporation; and DR. ERIK NATKIN, DO,
an individual,                                        ORDER

               Plaintiffs,

       v.

AMERICAN OSTEOPATHIC
ASSOCIATION, et al.,

               Defendants.

Michael H. Simon, District Judge.

       United States Magistrate Judge Stacie Beckerman issued an Opinion and Order in this

case on February 24, 2021 (ECF 223). Judge Beckerman granted in part and denied in part

Plaintiffs’ motion to compel (ECF 214). Plaintiffs filed timely objections (ECF 224), and

Defendant American Osteopathic Association (AOA) filed a timely response (ECF 226).

       The Federal Magistrates Act grants district courts the authority to delegate certain matters

to magistrate judges. See 28 U.S.C. § 636(b)(1). In civil actions, a district court may designate a

magistrate judge to determine any pretrial matter, except motions for injunctive relief, for

judgment on the pleadings, for summary judgment, to permit or deny maintenance of a class




PAGE 1 – ORDER
         Case 3:16-cv-01494-SB           Document 228       Filed 03/25/21     Page 2 of 3




action, to dismiss for failure to state a claim, and to involuntarily dismiss an action. 28 U.S.C.

§ 636(b)(1)(A). For any of these excluded motions, a district judge may designate a magistrate

judge to conduct hearings and submit proposed findings of fact and recommendations for

disposition. 28 U.S.C. § 636(b)(1)(B).

       Rule 72 of the Federal Rules of Civil procedure implements the authority provided by the

Federal Magistrates Act. Under Rule 72(a), a magistrate judge may “hear and decide” all referred

pretrial matters that are “not dispositive of a party’s claim or defense.” Fed. R. Civ. P. 72(a); see

also Mitchell v. Valenzuela, 791 F.3d 1166, 1168 (9th Cir. 2015) (explaining that “magistrate

judges may hear and determine nondispositive matters, but not dispositive matters”). For pretrial

matters referred to a magistrate judge that are dispositive of a claim or defense, without consent

by all parties, Rule 72(b) allows the magistrate judge only to “enter a recommended disposition,

including, if appropriate, proposed findings of fact.” Fed. R. Civ. P. 72(b)(1).

       The distinction between a dispositive motion and a nondispositive matter is significant

for the standard of review. When a party timely objects to a magistrate judge’s findings and

recommendations concerning a dispositive motion, the district judge must make a de novo

determination of those portions of the magistrate judge’s proposed findings and

recommendations to which an objection has been made. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ.

P. 72(b)(3). When a party timely objects to a magistrate judge’s determination of a

nondispositive matter, however, the district judge may reject that determination only when it has

been shown that the magistrate judge’s order is either clearly erroneous or contrary to law. 28

U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). This means the Court “will evaluate the Magistrate

Judge’s factual findings to determine if any are clearly erroneous” and “will evaluate the

Magistrate Judge’s legal conclusions to determine if any are contrary to law, which involves a de




PAGE 2 – ORDER
        Case 3:16-cv-01494-SB         Document 228       Filed 03/25/21    Page 3 of 3




novo review of those issues.” Quatama Park Townhomes Owners Ass’n v. RBC Real Est. Fin.,

Inc., 365 F. Supp. 3d 1129, 1133 (D. Or. 2019); see also id. at 1141-42.

       The Court concludes that Judge Beckerman’s factual findings are not clearly erroneous

and, after de novo review, Judge Beckerman’s legal conclusions are not contrary to law.

Accordingly, the Court OVERRULES Plaintiff’s objections and AFFIRMS Judge Beckerman’s

nondispositive Opinion and Order (ECF 223). The Court grants in part and denies in part

Plaintiffs’ motion to compel (ECF 214) as stated in Judge Beckerman’s Opinion and Order.

       IT IS SO ORDERED.

       DATED this 25th day of March, 2021.

                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




PAGE 3 – ORDER
